Citation Nr: 0315594	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-09 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether a claim for waiver of recovery of an overpayment of 
VA Chapter 35 educational assistance in a calculated amount 
of $1,175.47 was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to May 1971.  
He died on March [redacted], 1997.  

This matter came before the Board of Veterans' Appeals 
(Board) from a December 1997 decision by the Committee on 
Waivers and Compromises (Committee) of the Los Angeles, 
California Regional Office (RO) that the appellant did not 
file a timely request for a waiver of recovery of an 
overpayment of VA Chapter 35 educational assistance in a 
calculated amount of $1,175.47.  A hearing was held before 
the undersigned Veterans Law Judge at the RO (i.e. a Travel 
Board hearing) in April 1999.  In July 1999, the Board issued 
a decision that denied the appellant's claim that she did 
file a timely request.  

Thereafter, the appellant appealed this July 1999 Board 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court"), and in April 2001, the 
Court vacated and remanded this case for reconsideration in 
accordance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 2000), 
(hereinafter, "VCAA").  




FINDINGS OF FACT

1.  The appellant was notified of an overpayment of VA 
Chapter 35 educational assistance in the amount of $1,175.47, 
of the right to request waiver of recovery of the 
overpayment, and of the 180 day time limit to request waiver, 
in a letter dated July 23, 1992 addressed to her last known 
address.  This letter was not returned as undeliverable .

2.  The evidence of record does not demonstrate that the 
appellant submitted a request for waiver of recovery of the 
overpayment of educational assistance within 180 days from 
July 23, 1992, nor has it been demonstrated that she did not 
receive that July 1992 letter in a timely fashion.


CONCLUSION OF LAW

The appellant did not file a timely claim for waiver of 
recovery of an overpayment of VA Chapter 35 educational 
assistance in an amount originally calculated as $1,175.47.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has submitted a timely claim for waiver of 
recovery of an overpayment of VA Chapter 35 educational 
assistance in the amount of $1,175.47.

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered if it is made within 
180 days following the date of a notice of indebtedness 
issued on or after April 1, 1983, by the VA to the debtor.  
38 C.F.R. § 1.963(b) (2002).  The 180 day period may be 
extended if the individual requesting waiver demonstrates to 
the Chairperson of the Committee on Waivers and Compromises 
that, as a result of an error by either the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180 day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness. 38 C.F.R. § 1.963(b) (2002).  See also 
38 U.S.C.A. § 5302(a) (West 2002).  

The evidence in this case shows that the appellant was in 
receipt of VA Chapter 35 assistance for an enrollment period 
from February 5 to June 18, 1992.  In April 1992, the RO was 
notified that the appellant terminated her school attendance 
effective the beginning of the term (i.e. February 1992) and 
therefore discontinued her assistance effective from that 
date.  As a result of that action an overpayment in the 
calculated amount of $1,175.47 was established.

The appellant was notified of that overpayment and of her 
right to request waiver of recovery of the overpayment 
(including the 180 day time limit for such a request) in a 
letter from the VA Debt Management Center, in St. Paul, 
Minnesota (hereinafter Debt Center) dated July 23, 1992.  
That letter was mailed to the appellant at her address of 
record at that time (which also appears to be her current 
address).  The letter was not returned as undeliverable.  

It is contended that the appellant submitted a timely request 
for a waiver of the $1,175.47 overpayment.  During an April 
1999 hearing before a member of the Board at the RO, the 
appellant's daughter testified that upon receipt of the 
letters notifying the appellant of the overpayment, she (the 
daughter) contacted the RO via telephone and believes she 
spoke with a certain service officer (whom she had dealt with 
before in conjunction with education assistance), who in turn 
mailed her certain forms.  Thereafter, she testified, she 
mailed to the RO what she believes was a "waiver form."  It 
has also been contended that a request for waiver of the 
overpayment, dated in 1989, should be accepted in this case 
as a timely request.   

However, the evidence of record does not support the 
appellant's claim that a timely request for a waiver of the 
$1,175.47 overpayment was submitted.  Addressing the latter 
contention noted above, of record is a copy of "VAI Screen 
Print" dated in 1997 which indicates that the appellant 
requested a waiver of the overpayment  of $1,175.47 in 1989 
but had not received and answer, and that she submitted 
another request for same a month and a half ago (it appears 
that this "print" was generated after the appellant 
contacted the RO regarding her debt).  Review of the file was 
requested and the appellant was to be advised accordingly.  
Hand written on the bottom of this "print" is the 
following, dated in September 1997 : "I located the 
surviving spouse's waiver request dating back to 1989 and 
submitted it to [the Committee].  They said they would accept 
it."  

Initially, the Board notes that, obviously, the appellant did 
not and could not request a waiver of the overpayment 
currently at issue prior to its creation in 1992.  Upon a 
review of the record, it is apparent that the appellant was 
referring to a 1989 request for a waiver of an overpayment 
created in 1989 which was ultimately, by an August 1989 
action, reduced from about $1,431 to $184.78 due to 
mitigating circumstances.  Even though someone, apparently 
from the RO, wrote that the Committee would accept the 1989 
request for waiver as a request for waiver of the overpayment 
created in 1992 (and the subject of this appeal), such was 
obviously an error, one the Board notes was apparently 
discovered by the Committee as they ultimately found, in the 
currently appealed December 1997 decision, that the appellant 
had not submitted a timely request for waiver of the 
$1,175.47 overpayment created in 1992.  The Board also will 
not accept this 1989 request as a timely request to waive the 
$1,175.47 overpayment.  

There is no other evidence of record that otherwise 
demonstrates that a timely request for waiver of the 
overpayment of $1,175.64 was submitted by the appellant.  The 
appellant points to a September 1996 letter from the RO 
service officer referenced above in support of her 
contention.  In this letter, the service officer verifies 
that an inquiry was submitted by the appellant regarding the 
status of her waiver request "at least a year ago."  This 
statement is speculative regarding exactly when (or if) such 
a request was received, and in any event, there is no 
indication that a request for waiver was received within 180 
days of July 23, 1992 (it is noted that the Board doubts that 
the phrase "at least a year ago" would ever equate to more 
than three years, as would be necessary for a timely request 
in this case).  

The appellant and her representative have not contended that 
she did not receive the July 1992 notice of overpayment, and 
there is no evidence suggesting that there was non-receipt of 
the notice by the appellant.  Nor is there any evidence to 
show that the appellant was incompetent, or otherwise 
incapable of handling her affairs.

While it is unfortunate that in September 1997 the appellant 
may have been misled into thinking that the 1989 request for 
waiver was going to be accepted as a request for waiver of 
the $1,175.47 overpayment created in 1992, the bottom line is 
that a request was not received within the 180 time limit set 
out in the regulation.  38 C.F.R. § 1.963 (2002). 

Thus, in this case, since the law and not the evidence is 
dispositive, the appeal should be terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

Lastly, as noted in the introduction, in April 2001 the Court 
vacated a prior Board decision in this matter and remanded it 
to the Board to consider the applicability of the VCAA to 
this claim (citing their decision in Holiday v. Principi, 14 
Vet. App. 280 (2001)).  Significantly, however, in Barger v. 
Principi, 16 Vet. App. 132 (2002), the Court held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, to 
specifically include claims regarding the timeliness of 
requests for waiver of recovery (the Court pointed out that 
the statute at issue in such cases is found in Chapter 53, 
Title 38, United States Code, and that the provisions of the 
VCAA are relevant to a different Chapter (i.e. Chapter 51)).  
If there was any dispute as to whether the provisions of the 
VCAA are potentially applicable to cases such as the one 
decided herein, that dispute is now settled by the Court's 
decision in Barger.  The Board must follow the intervening 
law promulgated after the opinion issued in this matter.  
See, e.g., Winslow v. Brown, 8 Vet. App. 469, 474 (1996).


ORDER

The claim for waiver of recovery of an overpayment of VA 
Chapter 35 educational assistance in an amount originally 
calculated as $1,175.64 was not timely filed and the appeal 
is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

